Citation Nr: 0005120	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-15 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Evaluation of service-connected colitis, evaluated as 
30 percent disabling from April 24, 1995.  

2.  Evaluation of service-connected bronchogenic carcinoma, 
evaluated as 100 percent disabling from May 19, 1992, and 10 
percent disabling from October 1, 1994.  

3.  Evaluation of service-connected post-traumatic stress 
disorder, evaluated as 30 percent disabling from April 24, 
1995.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1966 
to July 1968.  

This appeal arises from several rating actions of the 
Buffalo, New York, regional office (RO).  By a March 1995 
decision, the RO granted service connection for bronchogenic 
carcinoma and assigned a 100 percent evaluation for this 
disability, effective from May 19, 1992, and a noncompensable 
evaluation, effective from October 1, 1994.  Thereafter a 10 
percent rating was granted, effective from October 1, 1994, 
by a November 1996 rating action.  

By a May 1996 rating action, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent evaluation for this disability, 
effective from April 24, 1995.  Thereafter, by a January 1997 
rating action, the RO assigned a 30 percent evaluation for 
this service-connected disability, effective from April 24, 
1995.  Additionally, by the January 1997 rating decision, 
service connection was granted for colitis, and a 30 percent 
rating was assigned from April 24, 1995, with a 
noncompensable rating made effective from December 3, 1996.  
Subsequently, by a May 1998 rating decision, a 30 percent 
rating for colitis was granted from December 3, 1996.  The 
result of this award was to make the 30 percent rating 
effective as though it were continuously in effect since 
April 24, 1995.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the questions currently under consideration were 
placed in appellate status by notices of disagreement 
expressing dissatisfaction with original ratings, the Board 
has characterized the issues on appeal as set forth on the 
preceding page.

(The PTSD and bronchogenic carcinoma issues will be addressed 
in the remand that follows the decision below.)


FINDING OF FACT

The veteran's service-connected colitis is manifested by the 
need for aggressive treatment, involving multiple 
medications, for frequent bowel movements, abdominal 
cramping, and rectal bleeding; however, the veteran does not 
experience anemia, malnourishment, or weight loss.  


CONCLUSION OF LAW

A rating greater than 30 percent for service-connected 
colitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.114, Code 7323 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

The veteran has undergone chemotherapy for a bronchogenic 
carcinoma.  According to a July 1992 letter, a private 
physician explained that the veteran was "doing generally 
well three weeks past his second course of chemotherapy, 
except for the development of continuous diarrhea."  The 
veteran described loose bowel movements five to six times per 
day but denied blood, mucous, fever, or chills associated 
with this diarrhea.  The physician recommended, given the 
veteran's unusual diarrhea, that the veteran undergo a 
colonoscopy.  The report of this procedure, which the veteran 
underwent in the same month, demonstrated the presence of 
diffuse, erythematous changes within the entire colon which 
were consistent with colitis.  No signs of friability, 
ulceration, or stricture were seen.  No masses or polyps were 
found.  

In a June 1993 letter, this same physician stated that the 
veteran's weight was 220 pounds.  In a September 1993 letter, 
the physician explained that the veteran "continue[d] . . . 
to do very well clinically with his only physical complaint 
being occasional musculoskeletal pain in the right side of 
his chest."  The veteran also had some recurrence of his 
irritable bowel syndrome for which medication was prescribed.  
Additionally, the physician noted that the veteran had not 
experienced weight loss, change in appetite, fever, pain, or 
other significant symptoms.  

In October 1993, following complaints of bloody diarrhea, the 
veteran underwent a flexible sigmoidoscopy which resulted in 
a diagnosis of active colitis involving at least the distal 
20 centimeters of the rectosigmoid colon.  A December 1993 
letter from a private physician notes that the veteran 
weighed 225 pounds.  

In another December 1993 letter, the private physician who 
had written the July 1992 letter stated that the veteran 
"continue[d] . . . to do extremely well except for his 
symptoms of colitis which . . . [were] being treated 
aggressively."  The physician noted that the veteran had had 
gradual improvement in his symptoms of diarrhea and cramping.  
Thereafter, in a May 1994 letter, this physician maintained 
that, over the previous several months, the veteran's colitis 
symptoms had worsened and had required a "fairly intensive 
regimen."  However, the physician also noted that, on this 
regimen, the veteran had experienced "a good response with 
less frequent diarrhea."  Additionally, the physician found 
that the veteran had had no weight loss and, in fact, had 
gained weight on high-dose steroid therapy.  

In August 1994, this physician also explained that the 
veteran had experienced a significant improvement in his 
colitis symptoms, although he remained on a fairly aggressive 
regimen.  Additionally, the physician noted in the August 
1994 letter that the veteran remained "somewhat weak and has 
gained a significant amount of weight on the Prednisone 
therapy" and that he continued to work and to exercise 
moderately.  A sigmoidoscopy completed in that month revealed 
a moderately severe flare-up of ulcerative colitis involving 
the distal 30 centimeters with mild colitis from 30 to 60 
centimeters.  

Subsequently, in a June 1995 letter, it was explained that 
the veteran continued to experience some symptoms of his 
colitis.  The physician noted that the veteran had 
approximately three semi-formed bowel movements per day and 
had not noted any blood or mucus in his stools, that he 
continued to take medication, that his strength had been 
good, and that he had an excellent appetite and energy.  

The report of a November 1995 treatment session indicates 
that the veteran seemed to be "doing fairly well" with 
regards to his inflammatory bowel disease.  He was advised on 
the importance of diet, exercise, and nutrition.  

At a July 1996 VA examination, the veteran described frequent 
bowel movements with loose stools three to four times daily 
and occasional bloody diarrhea, as well as associated 
cramping during exacerbation of his symptoms.  This 
evaluation demonstrated that the veteran was in no acute 
distress, was well developed, and was well nourished.  His 
abdominal evaluation was benign.  No tenderness and no 
palpable masses were shown.  His bowel sounds were normal.  
Rectal examination was negative.  He had heme negative stool.  
The veteran's weight at the time of the examination was 
245 pounds, which was also his maximum weight over the 
previous year.  Additionally, the examiner noted that the 
veteran was not anemic or malnourished.  The examiner 
diagnosed, in pertinent part, ulcerative colitis.  

In December 1996, a private physician noted that the 
veteran's colitis, with associated abdominal pain and rectal 
bleeding, had been very difficult to control and had required 
multiple medications.  Additionally, the physician expressed 
his opinion that the veteran's chronic refractory ulcerative 
colitis represented a lifelong and permanent condition from 
which he is totally disabled.  The examiner also stated that, 
"[a]lthough . . . [the veteran] is presently in remission, 
he will never be cured of the colitis and likely will always 
remain on some of his current medications."  

In a February 1997 letter, the private physician who had 
written the December 1996 letter, explained that, since his 
last correspondence, the veteran had experienced a relapse of 
his colitis.  In particular, the veteran described "more 
frequent episodes of rectal bleeding as well as more frequent 
bowel movements."  The physician explained that the 
veteran's colitis continued to hamper his lifestyle.  It was 
noted that the veteran's weight was 244 pounds and that he 
had been having episodes of rectal bleeding as well as 
frequent small amounts of mucoid and loose stools.  
Subsequently, in a July 1997 letter, this same physician 
noted that the veteran continued to experience unpredictable 
episodes of diarrhea (sometimes five to six per day with 
considerable urgency), blood at times, and periodic cramping.  
The physician explained that, despite medication, the 
veteran's symptoms "have not and will never be completely 
relieved."  

An April 1997 private treatment report indicates that the 
veteran was leading a "full and active lifestyle free of any 
limitations."  At an August 1997 VA examination, the veteran 
described recurrent loose stools as well as excoriation with 
intermittent bleeding and tenesmus.  Objective findings on 
examination included a weight of 235 pounds, no anemia, no 
malnourishment, an abdomen which was soft with no 
organomegaly or masses, and mild discomfort on palpation.  
The examiner explained that the veteran's recurrent loose 
stools (three to six per day) were diet-related and that 
there was no physical finding of abdominal disturbance except 
for mild discomfort.  The examiner diagnosed refractory 
ulcerative colitis which was secondary to chemotherapy.  

In a February 1998 letter, the same private physician who had 
written the letter dated one year earlier, stated that the 
veteran was indeed having frequent exacerbations of diarrhea, 
urgency, and lower abdominal cramping.  According to the 
February 1998 letter, the number of bowel movements that the 
veteran experienced fluctuated between five and twelve per 
day and had persisted despite the use of three medications.  

In April 1999, the RO received additional medical records.  
According to a December 1997 letter from a private physician, 
the veteran's weight was 246 pounds.  An April 1998 report 
includes a physician's determination that the veteran 
remained stable.  

Because the veteran has appealed from an initial award, 
consideration will be given to whether a rating greater than 
30 percent for his service-connected colitis is warranted for 
any period of time during the pendency of his claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, 
the Board notes that this service-connected disability is 
evaluated under the diagnostic code which rates impairment 
resulting from ulcerative colitis.  According to this code, 
evidence of moderately severe ulcerative colitis with 
frequent exacerbations warrants the assignment of a 
30 percent disability evaluation.  Evidence of severe 
ulcerative colitis with numerous attacks a year, 
malnutrition, and only fair health during remissions will 
result in the assignment of a 60 percent disability 
evaluation.  38 C.F.R. § 4.114, Code 7323 (1999).  

At a personal hearing conducted before a hearing officer at 
the RO in June 1997, the veteran testified that, as a result 
of his service-connected colitis, he experienced frequent 
bowel movements (3 to 12 per day), abdominal cramping, and 
rectal bleeding and that this symptomatology required 
multiple medications.  1997 hearing transcript (1997 T.) 
at 4-5.  The veteran also testified that his appetite was not 
as good as it once was, and that he ate a restricted diet.  
1997 T. at 4-5.  

The Board acknowledges the veteran's repeated reports of 
frequent exacerbations of his service-connected colitis.  He 
has consistently described frequent bowel movements, 
abdominal cramping, rectal bleeding, and the need for 
multiple medications.  Significantly, however, although the 
medical evidence confirms that the veteran has undergone 
aggressive treatment and at times a fairly intensive 
treatment regimen for frequent exacerbations of colitis, 
these records also show that he has not experienced 
malnutrition.  In fact, the examiners who conducted the VA 
examinations in July 1996 and August 1997 both stated that 
the veteran was neither anemic nor malnourished.  
Furthermore, the veteran's weight has remained fairly stable 
without any significant loss of weight due to problems with 
colitis.  

Without evidence of numerous attacks of ulcerative colitis a 
year and malnutrition, with the veteran's health being only 
fair during remissions, a disability evaluation of 60 percent 
cannot be awarded.  See 38 C.F.R. § 4.114, Code 7323 (1999).  
The Board concludes, therefore, that the evidence does not 
support a rating greater than 30 percent for the 
service-connected colitis.  In addition, the Board concludes, 
for the reasons set out above, that a rating greater than 
30 percent for this service-connected disability is not 
warranted at any time during the pendency of this claim.  See 
Fenderson, supra.  


ORDER

A rating greater than 30 percent for colitis is denied.  


REMAND

Bronchogenic Carcinoma

Under the rating criteria which were in effect at the time 
the RO assigned the initial 100 percent rating for a 
bronchogenic carcinoma, a 100 percent rating was assignable 
for 2 years following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
38 C.F.R. § 4.97, Diagnostic Code 6819 (1996).  If, at this 
2-year point, there was no local recurrence or metastases, a 
rating based on residuals was to be assigned.  Id.  

The rating criteria for nontuberculous diseases were changed, 
effective from October 7, 1996.  61 Fed. Reg. 46720 (1996).  
The new criteria for malignant neoplasms allow for the 
continuance of the 100 percent rating for 6 months after 
discontinuance of any surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  38 C.F.R. 
§ 4.97, Diagnostic Code 6819 (1999).  Thereafter, the 
appropriate rating is to be determined by VA examination.  
Id.  When there is no local recurrence or metastasis, the 
rating is to be assigned on the basis of residuals.  Id.  

Upon review of the available evidence, a question is raised 
as to whether the veteran has required any continuing therapy 
for the bronchogenic carcinoma.  
In an October 1998 letter, a private physician who 
specialized in arthroscopy and joint replacement as well as 
general orthopedics noted, in pertinent part, that the 
veteran "has been treated previously for non-Hodgkin's 
lymphomas and has been seen in follow up for the same and 
will need significant medical follow up prior to any surgical 
intervention to his hip."  In a letter dated in the 
following month, this same physician stated that the veteran 
"had a history of Agent Orange exposure in the military and 
was treated for a non-Hodgkin's lymphoma with chemotherapy 
and corticosteroids" and that he "has had radiation therapy 
with his chemotherapy for his lymphoma which seems to be in 
remission at this time."  Later, in the same letter, 
however, this physician also maintained that the veteran 
"continues on chemotherapy for his non-Hodgkin's lymphoma 
which also complicates his care."  

Although the Board recognizes that service connection for 
non-Hodgkin's lymphoma was previously denied by the RO in 
June 1993 as a disability that was not shown by the record, 
the examiner's comments noted above raise certain questions 
about whether the veteran still undergoes any sort of cancer 
treatment.  While the physician who made these statements is 
not an oncologist, he nevertheless has medical expertise 
which apparently caused him to take a cautious approach to 
treating the veteran's orthopedic problems because of what he 
described as continued cancer chemotherapy.  Consequently, if 
any continued chemotherapy was in fact for the service-
connected bronchogenic carcinoma, not non-Hodgkin's lymphoma, 
the manner in which the veteran's service-connected carcinoma 
is rated would be altered significantly, especially because 
the criteria provide for a 100 percent rating during the time 
that any therapeutic measure is undertaken.  Diagnostic Code 
6819, supra.

The evidence described above requires further investigation 
into whether the veteran has undergone additional 
chemotherapy or other therapy for the bronchogenic carcinoma.  
In order to accomplish this, a remand is required.

PTSD

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling.  At the personal hearing conducted 
before a hearing officer at the RO in June 1997, the 
veteran's representative asserted that the severity of the 
symptoms experienced by the veteran as a result of his PTSD 
warrant a rating of 70 percent.  1997 hearing transcript 
(1997 T.) at 16-17.  

In June 1995, a VA social survey was conducted, at which time 
the veteran's major problem was thought to be his colitis, 
but it was noted that he was also seeking help for his PTSD 
symptoms.  In particular, the veteran described the following 
symptoms:  poor concentration, memory impairment, 
procrastination, impatience, compulsive checking, 
nervousness, obsessive thoughts, guilt, sensitivity, 
withdrawal, emotional fatigue, decreased sex drive, startle 
reaction, hypersensitivity, tremors, stomach distress, and an 
inability to eat certain foods.  Additionally, the veteran 
expressed his belief that the medication he took for his 
colitis made him ill, and caused him to feel emotionally 
unstable.  

One month later, in July 1995, the veteran underwent a VA 
PTSD examination.  Numerous symptoms were noted and the 
examiner concluded that the veteran showed poor social and 
industrial adaptation.  In June 1996, a VA examiner concluded 
that the veteran showed very poor social adaptation.  Also, 
according to the examination report, the veteran worked at a 
soda company in Buffalo "full time from 1973 until the 
present time" but lost six months on sick leave "due to 
post-traumatic stress disorder symptoms and various physical 
problems."  The examiner expressed his opinion that, 
although the veteran "is coping and able to maintain a 
job," he "is showing very severe social adaptation and 
industrial adaptation" problems.  

The report of a private physical examination conducted in 
April 1997 reflects that the veteran is "leading a full and 
active lifestyle free of any limitations."  In August 1997, 
the veteran underwent a VA mental disorders examination at 
which time he asserted that, because of his difficulty in 
getting along with other employees, he had been given a 
separate office in the warehouse and had been given tasks 
which did not involve interaction with other people and that 
he had lost "a lot of time [from work] not because of his 
physical symptoms but because of his psychiatric problems."  
The veteran also maintained that he had a "troubled" 
relationship with his wife.  His PTSD was described as 
"severe."  

An April 1998 private medical report indicates that the 
veteran's depression had significantly improved.  In December 
1998, the veteran underwent a private psychological 
evaluation at which time he complained of concentration 
problems, restlessness, feelings of resentment, anger 
(including temper flare-ups when frustrated), depression, 
memory impairment, social isolation (including difficulty 
coping in relationships over the past several years), sleep 
disturbances, a low energy level, and flashbacks.  The 
veteran also admitted that loss of anger had recently 
contributed to his job loss and that this loss of employment 
had intensified his depression.  The examiner expressed her 
opinion that the veteran's ability to function in a work 
setting was impaired by his anger and depression.  

As these medical records reflect, the veteran's social and 
industrial adaptability has been found to be impaired.  
Importantly, however, this impairment has been described as 
being the result of not just PTSD, but of his various 
physical problems and the medications he takes.  In order to 
obtain more definitive evidence as to the effects of PTSD 
only on the veteran's industrial adaptability, further 
evidentiary development is required.  

In view of the foregoing, the veteran's case is REMANDED to 
the RO for the following development:  

1.  The veteran should be given an 
opportunity to further supplement the 
record on appeal.  Specifically, he 
should be asked about records of any 
treatment for his service-connected 
bronchogenic carcinoma or PTSD in recent 
years.  The RO should assist the veteran 
in accordance with 38 C.F.R. § 3.159 
(1999).

2.  Thereafter, the veteran should be 
afforded a VA pulmonary examination to 
determine the severity of his 
service-connected bronchogenic carcinoma, 
or residuals thereof.  The claims folder, 
and a copy of this remand, should be made 
available to the examiner.  The examiner 
should record all pertinent medical 
complaints, symptoms, and clinical 
findings associated solely with this 
disability (in accordance with applicable 
rating criteria).  Also, the examiner 
should state when the veteran last 
received any treatment or therapy, or 
whether he currently receives any such 
treatment or therapy, for his 
service-connected bronchogenic carcinoma.  
Furthermore, the examiner should conduct 
all pulmonary function tests necessary to 
apply pertinent rating criteria, 
including results for FEV-1, FEV-1/FVC, 
DLCO (SB), and the maximum oxygen 
consumption (with cardiorespiratory 
limit).  The examiner should also provide 
responses to the following:  whether 
ventilatory impairment on pulmonary 
function testing is shown, whether the 
veteran has definite dyspnea on prolonged 
exertions, whether the veteran has 
moderate dyspnea occurring after climbing 
one flight of stairs or walking more than 
one block on a level surface, and whether 
pulmonary function tests are consistent 
with findings of mild, moderate, severe, 
or pronounced pulmonary disability.  The 
examiner should be asked to reconcile all 
examination and pulmonary function test 
results and to describe such results in 
terms such that both old and new rating 
criteria may be applied.  If further 
clinical evaluation is indicated, such an 
examination should be scheduled.

3.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the extent of his PTSD.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review before the examination.  All 
necessary tests and studies should be 
completed.  If a diagnosis of any 
psychiatric disorder other than PTSD is 
made, this assessment should be clearly 
stated.  The examiner should be asked to 
identify the severity of the veteran's 
PTSD only, and to enumerate all symptoms 
associated with this disorder.  A Global 
Assessment of Functioning (GAF) score 
should be provided along with an 
explanation of the score's meaning in the 
context of applicable rating criteria.  
Findings necessary to apply both old and 
new rating criteria should be made.  
38 C.F.R. § 4.132 (1996); 38 C.F.R. 
§ 4.130 (1999).  

4.  After the development requested above 
has been completed, the RO should 
re-adjudicate the issues of the 
evaluation of the service-connected 
bronchogenic carcinoma, and the 
evaluation of the service-connected PTSD.  
In adjudicating these rating claims, the 
RO must consider all the evidence of 
record and all potentially applicable 
rating criteria, including both old and 
new rating criteria for evaluating PTSD 
and nontuberculous diseases.  38 C.F.R. 
§§ 4.97, 4.132 (1996); 38 C.F.R. §§ 4.97, 
4.130 (1999).  The appropriateness of 
"staged" ratings should also be 
addressed.  See Fenderson, supra.  If any 
benefit sought remains denied, a 
supplemental statement of the case should 
be issued which includes consideration of 
all evidence received since issuance of 
the latest supplemental statements of the 
case as to PTSD and bronchogenic 
carcinoma.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Booth v. Brown, 8 Vet.App. 109 (1995); Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to comply with governing adjudicative procedures and to 
obtain clarifying evidence.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these remanded issues.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



